        Case 3:20-cv-02731-VC Document 349-10 Filed 06/08/20 Page 1 of 3




   FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                                     Enrique Montes Rios

9. Outcome of Bond Hearing:

       Mr. Montes Rios is mandatorily detained pursuant to 8 U.S.C. § 1226(c) on account of

his criminal conviction.

11. Medical condition(s) that put detainee at risk:

       Mr. Montes Rios complains about a chest injury he suffered in 2007 when he and an

accomplice, both armed with handguns, ambushed the owner of a corner market behind the store

at closing time in a pre-planned armed robbery, and gunshots were fired in which the owner,

himself armed, shot Mr. Montes Rios in the chest.

       The CDC does not list this kind of injury as a condition that places an individual at a

higher risk of severe illness from COVID-19. See Centers for Disease Control and Prevention,

People Who Are at Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-at-higher-risk.html (last visited June 7, 2020). Mr. Montes

Rios also reports hypothyroidism, but the condition is also not listed by CDC as increasing the

risk of severe illness from COVID-19.

13. Felony or misdemeanor convictions, including date and offense:

       Mr. Montes Rios has just been released to ICE from a 14 year, 4 month state prison

sentence. The last time Mr. Montes Rios was out of custody, in October 2007, he planned and

committed an ambush robbery that was botched, he fired his .380 pistol at the victim but missed

and hit the victim’s car, and he was caught only because, though fleeing successfully, he had

suffered a through-and-through gunshot wound that needed medical treatment and that treatment

led to his arrest. That crime’s investigation led to the uncovering of Mr. Montes Rios’s

involvement in, and to his conviction for, a one-month earlier residential burglary in which he

used a handgun. Given this history, Mr. Montes Rios is a danger to the community and should

not be released.

       The details of the attempted robbery that erupted in gunfire particularly demonstrate the
        Case 3:20-cv-02731-VC Document 349-10 Filed 06/08/20 Page 2 of 3




dangerousness of Mr. Montes Rios. According to the police report, Mr. Montes Rios admitted to

police after his arrest that he set up an ambush of the small market’s owner, whose habit was to

carry his store’s earnings home after closing. Before the robbery, Mr. Montes Rios located the

owner’s car in a lot behind the market, and he placed a board with nails sticking up under its tire,

to cause the owner to get out of his car. When the owner closed the market that night and

walked to his car alone in the dark, Mr. Montes Rios and his accomplice were lying in wait. The

owner discovered the nailed board under his tire, removed it, and was getting into his car by the

time Mr. Montes Rios and his accomplice closed in on him. The owner spotted Mr. Montes Rios

and yelled at him to not come closer, but the warning went unheeded. Within a few feet of the

victim, Mr. Montes Rios brandished his gun and so did his accomplice. However, the owner’s

store had been robbed at gunpoint before, and the owner was armed. He pulled his handgun.

Gunfire erupted. Witnesses later said they heard 5-6 gunshots. Mr. Montes Rios and his

accomplice fled. The victim pursued but lost them. Police responded but did not locate a

suspect until a call came from across town that a man was wounded and needed medical

assistance. The man was Mr. Montes Rios.

       Investigation revealed that Mr. Montes Rios had fired at least one shot at the victim and

missed, and the accomplice had fired at least three times at the victim and missed. Mr. Montes

Rios later confessed to being involved in the planning and execution of the robbery with two

others and admitted to placing the board with nails under the car tire. He also admitted shooting

his .380 caliber handgun at the store owner. Mr. Montes Rios would not, however, name his

accomplices.

       Moreover, the investigation also revealed that Mr. Montes Rios had connections to

another serious crime in that it had similar evidentiary markings, including a board with nails

placed underneath a car tire. Shortly, Mr. Montes Rios was charged with a burglary of a

residence and using a firearm to do so. The residential burglary occurred a month before the

above robbery.

       In October 2008, Mr. Montes Rios pled guilty to the residential burglary as well as to the


                                                 2
        Case 3:20-cv-02731-VC Document 349-10 Filed 06/08/20 Page 3 of 3




attempted robbery and the use of a firearm. He was convicted on October 2, 2008, and the state

court sentenced Mr. Montes Rios for these violent crimes to 14 years, 4 months.

20. Other Information Relevant to Bail Determination:

       Mr. Montes Rios was released in May 2020 from the state custody directly to ICE. It

seems that Mr. Montes Rios will likely need to report to parole, but no requirements have been

discussed in his bail application.

       Mr. Montes Rios entered the United States illegally in November 2006, according to his

statement in his recent Form I-213. At the time Mr. Montes Rios was arrested for committing

two serious and violent felonies under state law – the attempted robbery with a firearm he used

to shoot at the victim, and the residential burglary he committed in which he was charged with

personally using a firearm – he had only been in the United States for less than a year. This

pattern of crimes, for which he was just released by the state department of corrections but

detained by ICE, indicates that he is a danger to the community and should not be released.




                                                3
